                 Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 866-598-5042
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.comabacon@toddflaw.com
     Attorneys for Plaintiff,
 7
 8                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
 9
10   ABANTE ROOTER AND                          )   Case No.
     PLUMBING, individually and on              )
11
     behalf of all others similarly situated,   )   CLASS ACTION
12                                              )
13   Plaintiff,                                 )   COMPLAINT FOR VIOLATIONS
                                                )   OF:
14          vs.                                 )
15                                              )   1. NEGLIGENT VIOLATIONS OF
                                                       THE TELEPHONE CONSUMER
                                                )      PROTECTION ACT [47 U.S.C.
16
     STRAIGHT MARKETING LLC;                    )      §227 ET SEQ.]
17   DOES 1 through 10, inclusive,              )   2. WILLFUL VIOLATIONS OF THE
                                                       TELEPHONE CONSUMER
18                                              )      PROTECTION ACT [47 U.S.C.
     Defendants.                                )      §227 ET SEQ.]
19                                              )
20                                              )   DEMAND FOR JURY TRIAL
21          Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff”), individually
22   and all others similarly situated, alleges the following upon information and belief
23   based upon personal knowledge:
24                                NATURE OF THE CASE
25          1.      Plaintiff brings this action individually and on behalf of all others
26   similarly situated seeking damages and any other available legal or equitable
27   remedies resulting from the illegal actions of STRAIGHT MARKETING LLC
28   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on


                                   CLASS ACTION COMPLAINT
                                              -1-
                Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 2 of 8




 1   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 2   Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 3                                JURISDICTION & VENUE
 4         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 5   a resident of California, seeks relief on behalf of a Class, which will result in at
 6   least one class member belonging to a different state than that of Defendant, a New
 7   Jersey limited liability company. Plaintiff also seeks up to $1,500.00 in damages
 8   for each call in violation of the TCPA, which, when aggregated among a proposed
 9   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
10   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
11   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
12   jurisdiction.
13         3.        Venue is proper in the United States District Court for the Northern
14   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
15   because Defendant does business within the state of California and Plaintiff resides
16   within this District.
17                                          PARTIES
18         4.        Plaintiff, ABANTE ROOTER AND PLUMBING (“Plaintiff”), is a
19   rooting and plumbing business residing in Alameda County of the state of
20   California and is a “person” as defined by 47 U.S.C. § 153 (10).
21         5.        Defendant, STRAIGHT MARKETING LLC (“Defendant”), is a
22   digital marketing company and is a “person” as defined by 47 U.S.C. § 153 (10).
23         6.        The above named Defendant, and its subsidiaries and agents, are
24   collectively referred to as “Defendants.” The true names and capacities of the
25   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
26   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
27   names. Each of the Defendants designated herein as a DOE is legally responsible
28   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the


                                    CLASS ACTION COMPLAINT
                                               -2-
                Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 3 of 8




 1   Complaint to reflect the true names and capacities of the DOE Defendants when
 2   such identities become known.
 3         7.      Plaintiff is informed and believes that at all relevant times, each and
 4   every Defendant was acting as an agent and/or employee of each of the other
 5   Defendants and was acting within the course and scope of said agency and/or
 6   employment with the full knowledge and consent of each of the other Defendants.
 7   Plaintiff is informed and believes that each of the acts and/or omissions complained
 8   of herein was made known to, and ratified by, each of the other Defendants.
 9                              FACTUAL ALLEGATIONS
10         8.      Beginning on or around April 6, 2018, Defendant contacted Plaintiff
11   on cellular telephone (510) 540-7210, in an effort to sell or solicit its services.
12         9.      When Plaintiff answered the phone it heard a long pause before a
13   clicking noise indicative of an automated telephone dialing system.
14         10.     Defendant used an “automatic telephone dialing system”, as defined
15   by 47 U.S.C. § 227(a)(1) to place its daily calls to Plaintiff seeking to sell or solicit
16   its business services. At one or more instance during these calls, Defendant utilized
17   an “artificial or prerecorded voice” as prohibited by 47 U.S.C. § 227(b)(1)(A).
18         11.     Defendant’s calls constituted calls that were not for emergency
19   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
20         12.     Defendant’s calls were placed to telephone number assigned to a
21   cellular telephone service for which Plaintiff incurs a charge for incoming calls
22   pursuant to 47 U.S.C. § 227(b)(1).
23         13.     Plaintiff is not a customer of Defendant’s services and has never
24   provided any personal information, including his cellular telephone number, to
25   Defendant for any purpose whatsoever. Accordingly, Defendant never received
26   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
27   dialing system or an artificial or prerecorded voice on his cellular telephone
28   pursuant to 47 U.S.C. § 227(b)(1)(A).


                                    CLASS ACTION COMPLAINT
                                               -3-
                Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 4 of 8




 1                                CLASS ALLEGATIONS
 2         14.     Plaintiff brings this action on behalf of himself and all others similarly
 3   situated, as a member of the proposed class (hereafter “The Class”) defined as
 4   follows:
 5
 6                 All persons within the United States who received any
                   telephone calls from Defendant to said person’s cellular
 7                 telephone made through the use of any automatic
 8                 telephone dialing system or an artificial or prerecorded
                   voice and such person had not previously consented to
 9
                   receiving such calls within the four years prior to the
10                 filing of this Complaint through to the date of class
11                 certification

12
           15.     Plaintiff represents, and is a member of, The Class, consisting of All
13
     persons within the United States who received any telephone calls from Defendant
14
     to said person’s cellular telephone made through the use of any automatic telephone
15
     dialing system or an artificial or prerecorded voice and such person had not
16
     previously not provided their cellular telephone number to Defendant within the
17
     four years prior to the filing of this Complaint.
18
           16.     Defendant, its employees and agents are excluded from The Class.
19
     Plaintiff does not know the number of members in The Class, but believes the Class
20
     members number in the thousands, if not more. Thus, this matter should be
21
     certified as a Class Action to assist in the expeditious litigation of the matter.
22         17.     The Class is so numerous that the individual joinder of all of its
23   members is impractical. While the exact number and identities of The Class
24   members are unknown to Plaintiff at this time and can only be ascertained through
25   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
26   The Class includes thousands of members.            Plaintiff alleges that The Class
27   members may be ascertained by the records maintained by Defendant.
28         18.     Plaintiff and members of The Class were harmed by the acts of


                                   CLASS ACTION COMPLAINT
                                              -4-
                Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 5 of 8




 1   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 2   and Class members via their cellular telephones thereby causing Plaintiff and Class
 3   members to incur certain charges or reduced telephone time for which Plaintiff and
 4   Class members had previously paid by having to retrieve or administer messages
 5   left by Defendant during those illegal calls, and invading the privacy of said
 6   Plaintiff and Class members.
 7            19.      Common questions of fact and law exist as to all members of The
 8   Class which predominate over any questions affecting only individual members of
 9   The Class. These common legal and factual questions, which do not vary between
10   Class members, and which may be determined without reference to the individual
11   circumstances of any Class members, include, but are not limited to, the following:
12
        a.          Whether, within the four years prior to the filing of this Complaint,
13
                    Defendant made any call (other than a call made for emergency purposes
14                  or made with the prior express consent of the called party) to a Class
15                  member using any automatic telephone dialing system or any artificial or
                    prerecorded voice to any telephone number assigned to a cellular
16                  telephone service;
17      b.          Whether Plaintiff and the Class members were damages thereby, and the
                    extent of damages for such violation; and
18
        c.          Whether Defendant should be enjoined from engaging in such conduct in
19                  the future.
20
              20.      As a person that received numerous calls from Defendant using an
21
     automatic telephone dialing system or an artificial or prerecorded voice, without
22
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
23
     Class.
24
              21.      Plaintiff will fairly and adequately protect the interests of the members
25
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
26
     class actions.
27
              22.      A class action is superior to other available methods of fair and
28



                                       CLASS ACTION COMPLAINT
                                                  -5-
              Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 6 of 8




 1   efficient adjudication of this controversy, since individual litigation of the claims
 2   of all Class members is impracticable. Even if every Class member could afford
 3   individual litigation, the court system could not. It would be unduly burdensome
 4   to the courts in which individual litigation of numerous issues would proceed.
 5   Individualized litigation would also present the potential for varying, inconsistent,
 6   or contradictory judgments and would magnify the delay and expense to all parties
 7   and to the court system resulting from multiple trials of the same complex factual
 8   issues. By contrast, the conduct of this action as a class action presents fewer
 9   management difficulties, conserves the resources of the parties and of the court
10   system, and protects the rights of each Class member.
11         23.    The prosecution of separate actions by individual Class members
12   would create a risk of adjudications with respect to them that would, as a practical
13   matter, be dispositive of the interests of the other Class members not parties to such
14   adjudications or that would substantially impair or impede the ability of such non-
15   party Class members to protect their interests.
16         24.    Defendant has acted or refused to act in respects generally applicable
17   to The Class, thereby making appropriate final and injunctive relief with regard to
18   the members of the California Class as a whole.
                             FIRST CAUSE OF ACTION
19
           Negligent Violations of the Telephone Consumer Protection Act
20                               47 U.S.C. §227 et seq.
21         25. Plaintiff repeats and incorporates by reference into this cause of
22   action the allegations set forth above at Paragraphs 1-23.
23         26.    The foregoing acts and omissions of Defendant constitute numerous
24   and multiple negligent violations of the TCPA, including but not limited to each
25   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
26         27.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
27   seq., Plaintiff and the Class Members are entitled to an award of $500.00 in
28   statutory damages, for each and every violation, pursuant to 47 U.S.C. §


                                   CLASS ACTION COMPLAINT
                                              -6-
              Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 7 of 8




 1   227(b)(3)(B).
 2          28.    Plaintiff and the Class members are also entitled to and seek
 3   injunctive relief prohibiting such conduct in the future.
 4                            SECOND CAUSE OF ACTION
      Knowing and/or Willful Violations of the Telephone Consumer Protection
 5                                          Act
 6                                  47 U.S.C. §227 et seq.
 7         29. Plaintiff repeats and incorporates by reference into this cause of
 8   action the allegations set forth above at Paragraphs 1-23.
 9          30.    The foregoing acts and omissions of Defendant constitute numerous

10   and multiple knowing and/or willful violations of the TCPA, including but not

11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

12
     seq.

13
            31.    As a result of Defendant’s knowing and/or willful violations of 47

14
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled to an award of

15
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16
            32.    Plaintiff and the Class members are also entitled to and seek
17
     injunctive relief prohibiting such conduct in the future.
18
19
                                  PRAYER FOR RELIEF
20
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21
22
                             FIRST CAUSE OF ACTION
23          Negligent Violations of the Telephone Consumer Protection Act
24                               47 U.S.C. §227 et seq.
25
                   As a result of Defendant’s negligent violations of 47 U.S.C.
26                  §227(b)(1), Plaintiff and the Class members are entitled to and
27
                    request $500 in statutory damages, for each and every violation,
                    pursuant to 47 U.S.C. 227(b)(3)(B); and
28



                                  CLASS ACTION COMPLAINT
                                             -7-
           Case 4:20-cv-05545-DMR Document 1 Filed 08/10/20 Page 8 of 8




 1            Any and all other relief that the Court deems just and proper.
 2                      SECOND CAUSE OF ACTION
 3   Knowing and/or Willful Violations of the Telephone Consumer Protection
                                       Act
 4
                             47 U.S.C. §227 et seq.
 5
 6            As a result of Defendant’s willful and/or knowing violations of 47
               U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
 7             and request treble damages, as provided by statute, up to $1,500, for
 8             each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
               U.S.C. §227(b)(3)(C); and
 9
10            Any and all other relief that the Court deems just and proper.
11
12       Respectfully Submitted this 10th day of August, 2020.
13                          LAW OFFICES OF TODD M. FRIEDMAN, P.C.
14
15                                 By: /s Todd M. Friedman
                                       Todd M. Friedman
16                                     Law Offices of Todd M. Friedman
17                                     Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28



                              CLASS ACTION COMPLAINT
                                         -8-
